—Peters, P.J.
Appeal from a judgment of the County Court of Chenango County (Sullivan, J), rendered February 25, 2011, convicting defendant upon his plea of guilty of the crime of criminal possession of stolen property in the fourth degree.
On this appeal from a judgment convicting defendant upon his plea of guilty of criminal possession of stolen property in the fourth degree, he asserts that County Court erred in imposing an enhanced sentence based upon his arrest on an unrelated matter between the time of the plea proceeding and sentencing. Defendant entered this guilty plea simultaneously with his plea of guilty to another crime (People v Straight, 106 AD3d 1190 [2013] [decided herewith]) and, during the proceeding, County Court warned defendant that he could be subject to an enhanced sentence if he did “anything . . . inappropriate in terms of violating the law” prior to sentencing. For the reasons set forth in our decision in People v Straight (supra), we reject defendant’s claim that the court’s admonishment was vague or unclear and find County Court’s imposition of an enhanced sentence to be appropriate.
Rose, Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.